Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Anthony R. Curro on 10/27/2021.

The application has been amended as follows: 

21. (Currently amended) A processor-implemented method for updating a shared medium comprising:        determining a uniform size of a data structure for all entries in the shared medium;        updating an entry to the shared medium comprising:                creating a first data structure of the size of the data structure for entries;                adding content to the first data structure; and                adding dummy content to the first data structure until the size of the content and the size of the dummy content are the uniform size of the data structure for entries; and        storing the entry in the shared medium.
28. (Currently amended) A computer system for updating a shared medium, the computer system comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the method is capable of performing a computer system comprising: 
determining a uniform size of a data structure for all entries in the shared medium;
updating an entry to the shared medium comprising: 
creating a first data structure of the size of the data structure for entries; 
adding content to the first data structure; and 
adding dummy content to the first data structure until the size of the content and the size of the dummy content are the uniform size of the data structure for entries; and 
storing the entry in the shared medium.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record (in particular, the combination of Redlich et al. US Pub. No.: 2008/0222734 A1 (hereinafter Redlich) in view of Redlich et al US Pub. No.: 2007/0150965 A1 (hereinafter Redlich2) does not disclose, with respect to independent claims 21, 28 and 35, “determining a uniform size of a data structure for all entries in the shared medium;  updating an entry to the shared medium comprising: creating a first data structure of the size of the data structure for entries; adding content to the first data structure; and adding dummy content to the first data structure until the size of the content and the size of the dummy content are the uniform size of the data structure for entries;”  . Rather, Redlich discloses security system with extraction, reconstruction and secure recovery and storage of data.  Similarly, Redlich2 discloses data security system and method adjunct to a browser, telecom or encryption program.  Accordingly, claims 21-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                  

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433